Citation Nr: 0326403	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  94-24 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
60 percent for residuals of a cervical spine injury, 
including myositis, C5-C6 radiculopathy, C3-C4 and C5-C6 
bulging discs, and C4-C5 herniated disc. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for somatoform disorder prior to April 22, 1994.  

3.  Entitlement to an initial disability rating in excess of 
30 percent for somatoform disorder from April 22, 1994. 

WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

George E. Guido Jr.,  Senior Counsel 

INTRODUCTION

The veteran served in the Army National Guard from 1985 to 
1991 with periods of active duty for training and inactive 
duty training.  He was on inactive duty training on February 
21, 1987.  

This matter is before the Board of Veterans' Appeals on 
appeal of a November 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 

The appeal stems from the veteran's disagreement with the 
ratings assigned in connection with the original grants of 
service connection and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, is for consideration, as was done 
in the rating for the somatoform disorder, which is reflected 
in THE ISSUES on the preceding page.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

In February 2003, the veteran was afforded the opportunity 
appoint a new representative.  He has not done so and he is 
proceeding on his own behalf. 


FINDINGS OF FACT

1.  Since July 31, 1991, the residuals of a cervical spine 
injury, including myositis, C5-C6 radiculopathy, C3-C4 and 
C5-C6 bulging discs, and C4-C5 herniated disc, are manifested 
by no more than pronounced intervertebral disc disease and/or 
severe limitation of motion of the cervical spine and mild 
incomplete paralysis of the peripheral nerves of the upper 
radicular group (fifth and sixth cervicals). 

2.  Prior to April 22, 1994, somatoform disorder was 
productive of no more than definite social and industrial 
impairment. 

3.  From April 22, 1994, somatoform disorder is productive of 
no more than definite social and industrial impairment and/or 
occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self- care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss. 

4.  The case does not present such an exceptional or unusual 
disability picture with such related factors as frequent 
periods of hospitalization due to service-connected 
disability as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  Since July 31, 1991, an initial rating in excess of 60 
percent for the residuals of a cervical spine injury, 
including myositis, C5-C6 radiculopathy, C3-C4 and C5-C6 
bulging discs, and C4-C5 herniated disc, is not warranted. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) (2003); 68 Fed. Reg. 51,454, 
51,456-7 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine and Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, Diagnostic Codes 5235 to 
5243). 

2.  Prior to April 22, 1994, a 30 percent rating for 
somatoform disorder is warranted.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9410 
(1994).

3.  From April 22, 1994, a rating in excess of 30 percent for 
somatoform disorder is not warranted.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9410 
(1994) and § 4.130, Diagnostic Code 9423 (2003).

4.  Referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of an extraschedular rating is not warranted. 
38 C.F.R. § 3.321(b)(1) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, codified in part 
at 38 U.S.C.A. §§ 5103, 5103A.  The VCAA modifies VA's duties 
to notify and to assist a claimant in obtaining information 
and evidence necessary to substantiate a claim.  As part of 
the notice, VA is to inform the claimant which portion of the 
evidence is to be provided by the claimant and which part VA 
will attempt to obtain on behalf of the claimant.  

A review of the record shows that, in a March 2002 letter, 
the RO informed the veteran of the type of evidence needed to 
substantiate his claims, essentially, evidence of continuing 
disability.  The veteran was also informed that the RO would 
obtain VA records and other records he identified and that he 
could submit private medical records or authorized VA to 
obtain them.  In the March 2002 supplemental statement of the 
case (SSOC), the RO cited the regulation, implementing the 
VCAA, providing actual notice of the duty to notify and the 
duty to assist.  In the SSOC, the veteran was on notice that 
the claim for increase for the cervical spine was denied 
because the disability was rated at the maximum schedular 
rate and an extraschedular rating was not warranted.  For the 
claim for increase of the psychiatric disorder, the RO 
notified the veteran that the disability did not meet the 
criteria for a 50 percent rating.    

Since the issuance of the SSOC in March 2002, the veteran has 
not provided any further information or evidence to 
substantiate his claims and as there is no other evidence to 
be obtained, the Board concludes that the VCAA provisions 
pertaining to the duty to notify and the duty to assist have 
been complied with.  38 U.S.C.A. §§ 5103, 5103A.

General Policy in Rating 

In evaluating the veteran's claims for increase, the Board 
considers all the evidence of record.  The pertinent findings 
are then compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. 
§ 1155.  Diagnostic Codes identify the listed disabilities in 
the Schedule.  Pursuant to 38 C.F.R. §§ 4.1 and 4.2, each 
disability is viewed in relation to its history and each 
disability is considered from the point of view of the 
veteran working or seeking work.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  

History and Procedural Background 

Service medical and personnel records show that on February 
21, 1987, while on inactive duty training, in a night 
training exercise, the veteran was riding in the back of a 
truck, when the truck was hit by another vehicle and the 
veteran sustained several injuries, including injuries to the 
head and cervical spine.  He was evaluated and treated for 
cervical strain.  In 1989, he was twice hospitalized with 
ruminations of harming himself and others and multiple 
somatic complaints.  In 1990, somatoform disorder was found 
by a Medical Evaluation Board.  In 1991, the Physical 
Evaluation Board found the veteran unfit for duty because of 
the somatoform disorder secondary to the physical injuries he 
sustained in the 1987 accident.  He was separated from the 
National Guard because of the mental disorder. 

The veteran's original and current application for VA 
disability compensation was received on July 31, 1991, in 
which he claimed both physical and mental disabilities.   

In a November 1993 rating decision, the RO granted service 
connection for cervical myositis and assigned a 20 percent 
rating under Diagnostic Code 5290 (limitation of motion of 
the cervical spine), effective from the date of receipt of 
claim, July 31, 1991.  The RO also granted service connection 
for somatoform disorder and assigned a noncompensable rating 
under Diagnostic Code 9410, effective from the date of 
receipt of claim, July 31, 1991.  In the June 1994 statement 
of the case, the criteria for limitation of motion of the 
cervical spine under Diagnostic Code 5290 were cited.  The 
veteran then perfected an appeal of the initial ratings.  
Subsequently, in an April 1999 rating decision, the RO 
increased the rating for the residuals of the cervical spine 
injury to 60 percent under Diagnostic Code 5293, from July 
31, 1991, and reclassified the disability as myositis, C5-C6 
radiculopathy, C3-C4 and C5-C6 bulging discs, and C4-C5 
herniated disc.  In the same rating decision, the RO also 
increased the rating for the mental disorder to 10 percent 
under Diagnostic Code 9423, effective from July 31, 1991.  In 
a March 2002 rating decision, the RO increased the rating to 
30 percent, effective from April 22, 1994.  Since April 22, 
1994, the veteran has been rated totally disabled on the 
basis of individual unemployability due to service-connected 
disabilities, which in addition to the cervical spine 
disability and the mental disorder, are right eye blindness, 
lumbar myositis and tinnitus. 

1.  Residuals of a Cervical Spine Injury 

On initial VA neurological examination in February 1992, the 
objective findings were grossly normal muscle strength with 
pain and grossly normal sensory response with no pathologic 
reflexes.  The deep tendon reflexes of the upper extremity 
were 1+.  

On initial VA orthopedic examination in March 1992, the 
objective findings were cervical paravertebral muscle spasm 
and painful range of motion with 30 degrees of forward 
flexion, 20 degrees extension, 20 degrees of right and left 
lateral flexion and 30 degrees of right and left rotation.  
The diagnosis was cervical paravertebral myositis secondary 
to strain.  

Records of VA treatment, covering the period from 1994 to 
1996, disclose that a MRI in September 1994 revealed 
herniation of the C3-C4 and C4-C5 discs, compressing the 
cervical spinal cord.  In October 1994, there were no signs 
of myelopathy.  In December 1994, a nerve conduction study of 
the median and ulnar nerves was interpreted as normal.  In 
January 1995, the veteran complained of decreased sensation, 
weakness and cramps in the upper and lower extremities of the 
right side.  On a neurosurgical consultation in March 1995, 
motor strength was 5/5 and sensory testing was positive.  The 
upper and lower deep tendon reflexes were 2 and 3+ and 
symmetrical.  The Babinski and Hoffmann signs were negative.  
The assessment was no hyperreflexia and neurologically 
intact. 

At a February 1996 hearing, the veteran testified that the 
cervical spine injury affected his entire motor system, 
specifically movements of the upper extremities and balance.  

On VA examination in September 1996, it was reported that a 
MRI in March 1996 showed a herniated disc at C4-C5 with mild 
compression of the cervical spine and bulging disc with 
infringement of the thecal sac at C3-C4 and C5-C6.  The 
veteran complained of cervical pain radiating to the 
shoulders and numbness of the hands.  Objectively, there was 
no fixed deformity of the back.  There was severe, cervical 
paravertebral muscle spasm and painful range of motion with 
10 degrees of forward flexion, 15 degrees of extension and 
right and left lateral flexion and 25 degrees of right and 
left rotation.  Muscle reflexes of the right upper extremity 
were 1+, and muscle strength was 4/5.  Sensation was 
diminished on the right C5-C6 dermatone.  A 2-cm. atrophy of 
the left biceps was noted.  The diagnosis was cervical 
myositis, C5- C6 radiculopathy, C3-C4 and C5-C6 bulging 
discs, and C4-C5 herniated disc. 

On VA neurological examination in April 2000, sensory 
evaluation was grossly normal.  Generalized hyporeflexia was 
noted. 

Analysis 

The cervical spine disability was initially rated 60 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome).  During the pendency of this 
appeal, the criteria under Diagnostic Code 5293 was amended, 
effective September 23, 2002, and other amendments of the 
Schedule, addressing disabilities of the spine, were made 
effective September 26, 2003.  In the August 1999 and March 
2002 supplemental statements of the case, the RO provided the 
veteran notice of the criteria in effective prior September 
23, 2002 (hereinafter referred to as the pre-amendment 
criteria).  In July 2002, before the September 2002 and the 
September 2003 amendments (hereinafter referred to as the 
current criteria), the RO transferred the veteran's record to 
the Board.   

The Board may consider the current criteria that was not 
considered by the RO if the veteran is not be prejudiced by 
the Board's action.  In this case, as no additional factual 
development is required to assess the disability under the 
current criteria, as the maximum schedular rating under the 
current criteria is 60 percent for incapacitating episodes of 
intervertebral disc syndrome, and as the evaluation of the 
disability under the alternate method of separate ratings for 
chronic orthopedic and neurological manifestations or a 
rating under the General Rating Formula does not result in a 
rating higher than 60 percent under the current criteria, and 
as the ultimate outcome of the case under both the 
pre-amendment criteria and the current criteria is the same, 
the veteran is not prejudiced by the Board's action.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) 

Accordingly, the Board will proceed and apply the pre-
amendment criteria to rate the disability for the period 
preceding the effective date of the amendments and the 
current criteria to rate the disability from the effective 
date of the amendments.  VAOPGCPREC 3-2000.  

Under the pre-amendment criteria, the 60 percent rating was 
the maximum schedular rating for intervertebral disc syndrome 
and equated to pronounced impairment with persistent symptoms 
compatible with neuropathy with characteristic pain and 
demonstrable muscle spasm, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the current criteria, a maximum schedular rating of 60 
percent is warranted for incapacitating episodes of 
intervertebral disc having a total duration of at least six 
weeks during the past 12 months.  Under the pre-amendment 
criteria and the current criteria for incapacitating 
episodes, no change in the maximum 60 percent rating is 
warranted at any time during the appeal period.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note 1 (2003); 68 Fed. Reg. 
51,454, 51,456-7 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, Diagnostic Code 5243).  

Under the current criteria, during the course of this appeal, 
intervertebral disc syndrome may be rated either on the basis 
of incapacitating episodes or on the basis of chronic 
orthopedic and neurological manifestations under the 
appropriate orthopedic and neurologic diagnostic codes or on 
the basis of the General Rating Formula for Disease and 
Injuries of the Spine.  The method that results in the higher 
combined rating under 38 C.F.R. § 4.25 applies.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 and Note 2 (2003); 68 Fed. Reg. 
51,454, 51,456-7 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine and Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, Diagnostic Code 5243, Note 
1).  

In this case, since the 60 percent rating is the maximum 
rating under the current criteria for incapacitating 
episodes, the combined rating for the chronic orthopedic and 
neurological manifestations or the rating under the General 
Rating Formula must exceed 60 percent in order to warrant a 
higher rating. 

Addressing the alternate method of a separate rating on the 
basis of chronic orthopedic (musculoskeletal system) 
manifestations or a rating under the General Rating Formula, 
the maximum schedular rating for severe limitation of motion 
of the cervical spine under either method is 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003); 68 Fed. Reg. 
51,454, 51,456-7 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine).  A 40 percent rating may be assigned for 
unfavorable ankylosis of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5287 (2003); 68 Fed. Reg. 51,454, 
51,456-7 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine).  While range of motion is severely limited as was 
evident of the last VA examination, there was no fixed 
deformity of the back. In the absence of unfavorable 
ankylosis, a rating in excess of 30 percent is not warranted 
on the basis of either chronic orthopedic manifestations or 
under the General Rating Formula. 

Addressing the alternate method for a separate rating for 
chronic neurological manifestations or a rating under the 
General Rating Formula, the most appropriate neurological 
diagnostic code, pertaining to the peripheral nerves of the 
upper radicular group (fifth and sixth cervicals), is 
Diagnostic Code 8510.  Diagnostic Code 8510 provides a 20 
percent rating for either extremity with mild incomplete 
paralysis.  A 40 percent rating is assigned for moderate 
incomplete paralysis of the major extremity and a 30 percent 
rating is assigned for moderate incomplete paralysis of the 
minor extremity.  When there is bilateral involvement, the 
bilateral factor applies. 

The pertinent neurological findings are grossly normal 
sensory response with no pathologic reflexes (initial VA 
neurological examination in February 1992), no signs of 
myelopathy (October 1994), normal nerve conduction study of 
the median and ulnar nerves (December 1994), neurologically 
intact (neurosurgical consultation in March 1995), diminished 
sensation on the right C5-C6 dermatone and a 2 cm. atrophy of 
the left biceps (VA examination in September 1996), and 
grossly normal sensory evaluation (VA neurological 
examination in April 2000). 

When the involvement is wholly sensory as evidenced by 
diminished sensation on the right C5-C6 dermatone, the rating 
is mild, or at most, moderate.  38 C.F.R. § 4.124a, preamble 
to Diseases of the Peripheral Nerves.  Since the finding of 
diminished sensation has been intermittent, no more than mild 
symptoms, equating to a 20 percent rating, have been 
demonstrated.  As for atrophy of the left biceps, again no 
more than mild neurological symptoms have been demonstrated.  
Under the Combined Rating Tables (a formula which accounts 
for remaining efficiency of the individual, rather than 
simply adding the ratings together), the orthopedic rating of 
30 percent and the neurological ratings of 20 percent and 20 
percent with the bilateral factor, do not combine to an 
evaluation greater than 60 percent.  See 38 C.F.R. §§ 4.25 
and 4.26 (2003).  

As these methods do not result in higher rating than 60 
percent, the preponderance of the evidence is against a 
rating in excess of 60 percent during the appeal period under 
the current criteria. 



2.  Somatoform Disorder 

On initial VA psychiatric examination in February 1992, in 
terms of his emotional condition, the veteran's complaints 
were vague and unspecific, but he did refer to insomnia, 
depression and anxiety.  The examiner reported that the 
veteran was oriented and his memory was intact.  Intellectual 
functioning was maintained and his judgment was fair.  His 
mood was depressed and insight was poor.  He was not 
suicidal, homicidal or hallucinatory. 

In April 1992, the veteran was awarded disability benefits 
from the Social Security Administration (SSA), effective from 
July 1991.  The primary diagnosis was organic brain syndrome.  
The secondary diagnosis was multiple body trauma.   SSA 
records disclose that, on psychiatric evaluation in October 
1991, the veteran complained of forgetfulness.  The examiner 
described the veteran as oriented with adequate judgment and 
insight.  The veterans' thought content was coherent, logical 
and relevant.  On psychiatric evaluation in March 1992, the 
veteran complained of sleep disturbance and nervousness.  It 
was noted that the veteran was receiving treatment by VA, 
that he was prescribed medication and that he was not 
working.  It was also noted that the veteran had difficulty 
relating to his wife and family members and that he preferred 
to be alone, although he did attend church.  The examiner 
described the veteran as alert, cooperative and friendly, but 
he appeared anxious.  The veteran's thought content was 
logical, coherent and relevant.  He had feelings of 
irritability, inadequacy, loneliness, boredom, sadness, 
depression, impulsivity, hostility, aggressiveness and 
explosiveness.  Memory was diminished. Judgment was 
acceptable.  Insight was poor.  The examiner commented that 
the veteran could not run his affairs. 

On VA re-examination in October 1992 by a board of two 
psychiatrists, the veteran complained of anxiety for which he 
was taking medication, irritability and aggressiveness.  The 
examiner found that the veteran's responses were organized, 
coherent, relevant and logical.  He was not delusional 
although there were some referential ideas.  He was not 
suicidal, homicidal or hallucinatory.  Affect was adequate.  
His mood was hyperactive.  He was oriented and memory was 
well preserved.  Concentration was slightly diminished.  
Intellectual functioning was grossly preserved.  Judgment was 
maintained and his insight was poor.  The diagnosis was 
undifferentiated somatoform disorder. 

Records of VA treatment, covering the period from February 
1994 to April 1995, disclose that the veteran was followed in 
the mental health clinic.  The veteran's symptoms of anxiety 
and sleep disturbance generally improved with different 
medications.  The veteran was predominantly described as 
alert, oriented, coherent, relevant and logical.  No 
perceptual disorder or delusional ideas were noted.  There 
were no ideas of harming himself or others.  Other symptoms 
included depressed mood and poor insight, judgment, 
interpersonal relationships and frustration tolerance.  The 
assessment consistently was chronic psychiatric condition not 
actively exacerbated.  

At a February 1996 hearing, the veteran testified that he was 
receiving Social Security benefits because of his psychiatric 
disability. 

On VA psychiatric evaluation in September 1996, the veteran 
reported that he was unemployed and lived with a relative and 
that he could not work because of his mental condition.  The 
examiner reported that the veteran appeared neatly dressed 
and groomed and that he was alert and oriented.  The 
veteran's mood was anxious and he had a full range of affect.  
Attention, concentration, impulse control and memory were 
good.  Speech was clear and coherent.  Insight and judgment 
were fair.  No hallucinatory, suicidal or homicidal ideation 
was present.  The veteran was considered competent.  The GAF 
score was 80. 

The relevant findings of treatment from October 1991 to 
September 1997 at a non-VA clinic were ideas of persecution, 
accelerated thoughts and anxiety.  Treatment included 
psychotherapy and medications. 

Records of VA treatment, covering the period from 1998 to 
2000, disclose that the veteran was seen several times for 
his mental disorder.  He was described most often as 
oriented, coherent and relevant and not delusional, 
hallucinatory, suicidal or homicidal. 

After VA neuropsychological testing in March 2000, the 
impression was somatoform disorder. 

On VA psychiatric examination in June 2000, the veteran 
complained that he needed to be in continuous treatment 
because of irritability, sleep disturbance and memory and 
behavioral changes.  Objectively, the veteran was neatly 
dressed and groomed.  He was pleasant and cooperative.  He 
was alert and oriented.  His mood was slightly anxious.  He 
had a full range of affect.  Attention, concentration. 
Impulse control and memory were good.  Insight and judgment 
were fair.  He was not hallucinatory, suicidal or homicidal.  
The examiner found the veteran competent.  The GAF score was 
60. 

Analysis 

During the pendency of this appeal, the diagnostic criteria 
for evaluating mental disorders were revised, effective 
November 7, 1996.  In the statement of the case, the RO 
provided the veteran notice of the criteria in effective 
prior November 7, 1996 (hereinafter referred to as the pre-
November 7, 1996, criteria).  In the August 1999 supplemental 
statement of the case, the RO notified the veteran of the 
amended criteria, effective from November 7, 1996 
(hereinafter referred to as the current criteria).  

Accordingly, the Board will apply the pre-November 7, 1996, 
criteria to rate the disability for the period preceding the 
effective date of the amendment and the current criteria to 
rate the disability from the effective date of the 
amendments.  VAOPGCPREC 3-2000.  

Under the general rating formula for mental disorders prior 
to November 7, 1996, a 50 percent rating was is assigned when 
there was considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and when, by reason of psychoneurotic symptoms, the 
reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent evaluation was assigned for definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 10 percent 
evaluation was assigned when there was emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment. 38 C.F.R. § 4.132, Diagnostic Code 
9410, prior to November 7, 1996.

In a precedent opinion, the General Counsel of VA construed 
the term "definite" in 38 C.F.R. § 4.132 as distinct, 
unambiguous, and moderately large in degree, representing a 
degree of social and industrial inadaptability that was 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93.  The Board is bound by this interpretation of the term 
"definite." 38 U.S.C.A. § 7104(c) (West 2002).

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 50 percent evaluation is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9423, effective November 7, 
1996.

GAF Score 

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Quick 
Reference to the Diagnostic Criteria from the Diagnostic and 
Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994) 
(DSM-IV).  A GAF score in the range of 71 to 80 denotes no 
more than slight impairment in social or occupational 
functioning.  A GAF score in the range of 61 to 70 denotes 
mild symptoms.  A GAF score in the range of 51 to 60 denotes 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF score 
is evidence pertinent to the level of occupational and social 
impairment.

An Initial Rating in Excess of 10 Percent Prior to April 22, 
1994

Reconciling the various reports into a consistent disability 
picture, three elements of the present disability emerge.  
First, since separation from the National Guard, the 
veteran's psychiatric disorder has remained symptomatic.  
Two, he is followed as an outpatient and treatment includes 
medication.  And three, there has been no basic change in the 
clinical picture during the course of the appeal.  

After a review of all the evidence, although the veteran 
reports many symptoms such as depression, anxiety, 
irritability, sleep disturbance, forgetfulness and behavioral 
changes, including impulsivity and aggressiveness, affecting 
his ability to work and his family relationships, the degree 
of social and industrial or occupational impairment, as 
evidence by GAF scores of 80 on VA examination in 1996 and of 
60 on VA examination in 2000, is indicative of no more than 
moderate difficulty in functioning.  This symptomatology is 
encompassed in the pre-November 7, 1996, criteria of definite 
industrial impairment, warranting a 30 percent rating prior 
to April 22, 1994.  

An Initial Rating in Excess of 30 Percent both Prior to and 
From April 22, 1994

As to whether a rating of in excess of 30 percent is 
warranted both prior to and from April 22, 1994, under the 
pre-November 7, 1996, the record shows that despite the 
veteran's symptomatology, the veteran has been predominantly 
described on four VA examinations as oriented, his memory is 
intact, intellectual functioning and judgment are maintained 
and his thought content has been coherent, logical and 
relevant.  He has not been suicidal, homicidal or 
hallucinatory.  He has had a full range of affect.  And 
attention, concentration and impulse control have been good. 
These findings are consistent with the GAF scores of 80 and 
60, which are indicative of no more than moderate difficulty 
in functioning, and the findings do not more nearly 
approximate or equate to considerable industrial impairment 
under the pre-November 7, 1996, criteria. 

As to whether a rating in excess of 30 percent is warranted 
under the current criteria, the veteran is not experiencing 
symptoms that more nearly approximate or equate to the 
criteria for a 50 percent rating, such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; or impaired abstract thinking.  

The veteran is receiving Social Security Administration 
disability benefits and a total disability rating from VA 
because of both mental and physical disabilities.  The 
evidence, however, does not establish that the 
service-connected psychiatric disorder is more disabling than 
that which is contemplated in the present 30 percent rating.  
For these reasons, the preponderance of the evidence is 
against an initial rating higher than 30 percent at any time 
during the appeal period under both the pre-November 7, 1996, 
and the current criteria.  38 U.S.C.A. § 5107(b). 

Extraschedular Rating 

In the August 1999 supplemental statement of the case, the RO 
provided the veteran notice of the criteria for an 
extraschedular rating. 

Pursuant to Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board may not assign an extraschedular rating in the first 
instance.  The Board however may determine whether referral 
to the appropriate VA officials for consideration of an 
extraschedular rating is warranted.  VAOPGCPREC 6-96.  

Under 38 C.F.R. § 3.321(b)(1), in exceptional cases, where 
the schedular standards are found to be inadequate, the RO 
may refer the case to the Chief Benefits Director or the 
Director of the Compensation and Pension Service for an 
extraschedular rating.  The governing norms are that the case 
presents an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  The 
evidence of record shows that the veteran is not frequently 
hospitalized because of service-connected disability.  
Further, the current high ratings for service-connected 
disabilities adequately take into account the degree of 
employment interference.  As the preponderance of the 
evidence is against referring the claim for an extraschedular 
rating, the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

An initial rating in excess of 60 percent for residuals of a 
cervical spine injury, including myositis, C5-C6 
radiculopathy, C3-C4 and C5-C6 bulging discs, and C4-C5 
herniated disc, is denied. 

An initial disability rating of 30 percent for somatoform 
disorder prior to April 22, 1994, is granted, subject to the 
law and regulations governing the award of monetary benefits.  

An initial disability rating in excess of 30 percent for 
somatoform disorder from April 22, 1994, is denied.


____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



